Citation Nr: 1437258	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969, including service in the Republic of Vietnam.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to SMC based on aid and attendance/housebound status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran requires assistance with dressing and bathing, and he requires regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2013).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, service connection is in effect for posttraumatic stress disorder (PTSD) rated as 100 percent disabling; and for Parkinson's disease related disabilities including left and right lower extremity tremor and rigidity, each rated as 20 percent disabling; left and right upper extremity tremors, each rated as 10 percent disabling, and partial loss of sense of smell, speech changes, difficulty swallowing, constipation, and erectile dysfunction, all rated as noncompensable. 

During a February 2014 VA examination, the examiner noted that Parkinson's disease caused the Veteran difficulty with ambulation due to poor balance, difficulty shaving, and difficulty holding things in his hands due to tremors.  He required the use of a cane, and he had reportedly spilt coffee many times due to tremors.  He reported difficulty driving, and only drove locally.  The examiner further noted the Veteran's slurred speech and that sometimes his tongue would get stuck in his throat, causing difficulty swallowing.  

In July 2014 VA clinicians provided two statements in support of the Veteran's claim for SMC based on aid and attendance.  The first clinician noted the debilitating nature of Parkinson's and that the Veteran lived alone and did not have family or close friends or neighbors to rely on for support.  She noted the Veteran's report of not being able to get groceries due to an inability to reach the shelf, of taking 20 minutes to button his shirt, of not being able to reach his back when bathing, of having poor balance, and of not being able to stand to wash dishes.  

The second VA clinician noted that due to Parkinson's disease and rheumatoid arthritis, the Veteran had increasing difficulties at home, including the inability to do household duties due to balance problems and instability.  Additionally, he required assistance with dressing, bathing, grooming, and getting groceries.  She further noted that the Veteran's routine neurologist agreed with her assessment.  

In addition to these medical findings, the Veteran's now-deceased spouse provided a statement in November 2011, indicating that he had problems with personal hygiene due to his PTSD and his lack of desire to do anything other than sleep.  She noted that he had to be reminded to shower, shave, and put on clean clothes.   

The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the relationship between service-connected and non-service connected disabilities in rendering the Veteran's current physical state is somewhat nebulous, the evidence strongly suggests that due to balance problems and tremors brought on by Parkinson's, the Veteran is unable to safely prepare food, or to properly, bathe, groom and dress himself.  He additionally appears to need help protecting himself against the hazards or dangers of falling due to intensifying balance difficulties brought on by Parkinson's disease.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s) (2013).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


